                            Case 2:19-cv-02579 Document 4 Filed 04/04/19 Page 1 of 2 Page ID #:70



                  1        CRAIG G. STAUB, Bar No. 172857
                           cstaub@littler.com
                  2        LITTLER MENDELSON, P.C.
                           633 West 5th Street
                  3        63rd Floor
                           Los Angeles, CA 90071
                  4        Telephone: 213.443.4300
                           Facsimile: 213.443.4299
                  5
                           RACHAEL LAVI, Bar No. 294443
                  6        CASSIDY C. VEAL, Bar No. 323899
                           LITTLER MENDELSON, P.C.
                  7        2049 Century Park East
                           5th Floor
                  8        Los Angeles, CA 90067.3107
                           Telephone: 310.553.0308
                  9        Fax No.:   310.553.5583
               10          Attorneys for Defendants
                           GEO CORRECTIONS AND DETENTION, LLC
               11          AND THE GEO GROUP, INC.
               12
                                                 UNITED STATES DISTRICT COURT
               13
                                               CENTRAL DISTRICT OF CALIFORNIA
               14
                           LEA GARCIA, an individual,             Case No.
               15
                                         Plaintiff,               DEFENDANTS’ NOTICE OF
               16                                                 INTERESTED PARTIES
               17          v.

               18          GEO CORRECTIONS AND
                           DETENTION, LLC, a Florida Limited
               19          Liability Company, THE GEO
                           GROUP, INC., WHICH WILL DO
               20          BUSINESS IN CALIFORNIA AS
                           GEO CALIFORNIA, INC., a Florida
               21          Corporation and Does 1 through 100,
                           inclusive,
               22
                                         Defendants.
               23
               24
               25
               26
               27
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
        213.443.4300
                            Case 2:19-cv-02579 Document 4 Filed 04/04/19 Page 2 of 2 Page ID #:71



                  1        TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                  2        CENTRAL              DISTRICT      OF   CALIFORNIA,       PLAINTIFF       AND      HER
                  3        ATTORNEYS OF RECORD:
                  4                The undersigned, counsel of record for Defendants The GEO Group, Inc., d/b/a
                  5        GEO California, Inc. (“GEO”), and GEO Corrections and Detention, LLC (“GEO
                  6        Corrections”) (collectively, “Defendants”), in the above-captioned matter, certify that
                  7        the following listed parties may have a pecuniary interest in the outcome of this case:
                  8                     1. Plaintiff Lea Garcia
                  9                     2. Defendant The GEO Group, Inc., d/b/a GEO California, Inc. (and all of
               10                           The GEO Group, Inc.’s wholly owned subsidiaries)
               11                       3. Defendant GEO Corrections and Detention, LLC
               12                       4. The Vanguard Group, Inc.
               13                       5. BlackRock Fund Advisors
               14                       6. GEO Corrections Holdings, Inc.
               15                  These representations are made to enable the Court to evaluate possible
               16          disqualification or recusal.
               17
               18
               19          Dated: April 4, 2019
               20
               21                                                       /s/ Rachel Lavi
                                                                       CRAIG G. STAUB
               22                                                      RACHAEL LAVI
                                                                       CASSIDY C. VEAL
               23                                                      LITTLER MENDELSON, P.C.
                                                                       Attorneys for Defendants
               24                                                      GEO CORRECTIONS AND
                                                                       DETENTION, LLC AND THE GEO
               25                                                      GROUP, INC.
               26          FIRMWIDE:163418678.1 059218.1386

               27
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
        213.443.4300
